OFFICE   OF THE    ATTORNEY     GENERAL      OF TEXAS
                                AUSTIN




Hooorabls Jesse Janes
State Treasurer
AuBtin, Taxes
Dear Mr. Jemset

                                 LitateTrees



                                                    he   above   subjeot




     of ,theCounty C

     81ent0r g3,ss
     hart aa state


                                     era tiowavailable
                                    idon that the en-
                                    uw3   mm-iOlsnc
                            y payment   es ord8rau’;

                         80 mQe ie the State Treae-
                      rcrpozwibilityto the heimi
                     ex or any other& that might ap-
     pear in the rutursV*

          The following krticlem of the RevlseQ Civil 3tatutan
are psr*fnentr
          -Article 965%. men funds 0r an estate iuAos
     been *id to the State Treasurer,  any heir, Qsvlsee
     or legatee of such estate, or their assignees, or
     any of them, may recover the portion of such funQs
     to w:~ichhe or tkay wogld have baen entit3.eQ.w
Honorable Jesse James -


             "hx%iQlS 3665.     The person claiming such fun&s
     shall institute his sult ttersfor, by p;,titionfiled
     in the county    court    of the    aounty in w%icb the ss-
     tate Was adoiuiatered,a&ainst the State Treasurer,
     Setting    forth the   petiticner*s     right to such funds,
     ant? the acount clclxacdby hh.-

          "Artlcls 9654. Upon the filing of such ;Iatition,
     the Clark sbdl lsaw a oitrrtion  for the County Attor-
     fieYof the County or the Cistrlot ht,torneyof the &is-
     trict ti.anwar and reprcssnt the int0rsst of the
     State in Such suit, antIIt shall bs tno duty ot such
     C0UIItyor riiStriQtAttqrnsy to do 8s."

            "Prticls 6666. 'Rhoprosssdingsin mah suit
     shall bs gorarnsd by ths rules ror othsr oivil
     Suits1   and shsuld the ylaitilf'flstsblish his
                                                                                 .'

                                                                                  ‘.
                                                                    :c:
                                                                      +4:’
                                                                         ,:t: $l.j.

           IB'ithrsspwt to ths vsl.tdityof suoh judgasnt, fn-
volrlng as It does, a suit in #&s COIlotyCourt to TeOeTQr ths
8~ of $S,85&.95,    wb beg to advise that the statuts authoriz-
ing the county Court to sxsroiso ~urisdlctlonhas boonupheld
by thr aqmsme Court sines ah Sarly day.
             Ih   Dodson v. Worthem,
                               8t8to  Trsssurcr, 46 8. ,U., 888,
Justim Ply,  writing the oplnlon for the Co.Wt oi Clril,A.p-
.peals.said:
             ** * *+fn utiole BE11 (rhieh 8 Mund und.s
     title    ~91,        to estates ofdec'3deDt8, it 18
                     relating
     provided  that when the tund8 belonging tQ as 88-
    state have nct,bsen claiard by heirs, mQ him besn
     pid   to the state treasurer by wdu oi the oouato
     judge, that any hairy,dsrises, Qr ls&xats~Qf ths
     decedent *~laiaing such runds, or any portion thorn-
     or, shall institute his milt thrrsfor, by petltioa
     riled in the oounty court o? the county is which tha
     estate was a&s.Iclsterod, against the txeasurar of
     tne mite, satti& rorth tiiapstitiossrSsrl$ht to
     suoh funcs, and the amount claimed by hibe' It 1s
  E'Jriorable
           Jeaae Jomae - r~aga5

          bVideAtly  contaapletedby this Btatuta tket the
          %:.itin question can ha brought in the cwnty
          t! urt r?&ardleSs of the amount, e,Ad the etntate
          ie conatitutfonal, in aas8 the amount should be
       less tlan ;,POOoi-more than $1,000, only on the
       growid that the county court ha6 obtained Juria-
       diction of the estate S.ythe administration,and
       that the suit 1s a mettar ;Isrtaia!ng  to such ad-
       micistration. In this case the suit ia for
       $1,7%lG?.Q, a.,Isatter
                            in exoesa of tha j;lr:\adla-
       tion of the county oourt except on the @wnd
       mntioned, that it 3.85 mattar pertaf:A,ng   to en
       estate. iTehave found no ceee in thlm 8tata di-
       rsctlg in point, but in the case oi heaeurer
       v. Wygali, 46 Tsx. 447. suit use institutedin
       ths county oourt for tundr belongiag to an em-
       tate, amountIng to over #50,000, ,and,although
       thb Potter  of jtiiedietlanwas not disour8e6,wa
       muat presume it ~4x114have been aotioed had them
       been in the minds af WAS .oourt,any.questloga& tr,
       jux$adiotien. bhen the same oaae was agaia be-
       fore tha supreme oourt (51 Ter. (Bgl),it w6 held
       that ,a Judgmant In favor of other holm was m*
,!.&
 ..I.~:I.~:;;:;t,~,:*~~~~~:er,~:La*,l~*o::~~~
                               i::~:~~:,rrrri~~ii,~i~~*:i;~~~'::i;!;!':
                                                            .Il;i:;:,;;::;I;I
                                                                     <~.~,,,
                                                                       .'...i
       that a proceeding like the one we are aonslder~ing
       ia one in rem, in wtioh the partlerrclaiming the
       eatate should have intervened'tht*tis to sap, it
       a8 a oontinuetionof the fxbdkiietmtian     of a5 es-
       $e$b,of ridah the oou5ty etmrt had jurisdiatfon.
             .
             Yena are thersfora reo setfully sdvimed that the 5otmty
  Court  OS El Paso County had jur!ediction to reader ths $udgmeat
  IA rav0r  of the plaintiffs,and It remains only to he EWIII
  whethar or not the order found in suah judgment direotiag the
  ,dsfendaat, State Treasurer, to pay said ju@vmnt to Lom.l~ & Kirk-
  land, attorneys oY reocrd for plaintiffa, i8 sufficientto author-
  ize you to make paymant dirsctly to %uoh attorneys*
            We have oarsfully uamlnsdzthe  authorLtlsewith respeot
  to thie question. There Is nmah uacttrteintyin the law 6s to thirr
  point. Of oour8e, aucfiatto.rneymay be olothsd with ruch power in
                              or he may otherwise have such power
  the contract of am;soyuient.,
  conferred ~pon him. MI hnve nothing to show that such actual author-
  ity has beer;conrarred ul;onati:orneyafor plaintiffs in thi8 in-
  stance.
         Honorable Jeasi Jamerr- z;agcl
                                      4



                  W4 note the order of the Judge ir "that tho amount
         hereitartsrawarded and 8st rorth, bs paid to Loomi & Klrlc-
         land, attorney8         0r   record ror         plOintfrr8,      who fm authilri88d
         to alga receipt8         thoreror        on rooeipt       or name   from the damd-
         a nt
            l*
                      It18 our 0p15105, howsver , this language add8 noth-
         t;: *+p   the   legal    8rrOOt     0r
                                           Onciml  the
                                                     judgmmt   ror the lain-
           f        Suab matter       vma not an
                                         !I68~    for the court ts dseem:ns,
         and tlk order ltaali a8 ruoh has no binding SOECO. Grd8rs naQo
         bsyoad the i88u~8 before the court are not for adjudioation.
         The ylalntlfi8and their &ttorney8     wera,   OS oour88,  not adrelc
         86ry prtls8.
                   P.wthrrmom, it lppean      the application upbnnhich
         tha ,Jtidgment'hcm  under oonsidwatlon ua8 rendsrsd w8a1ill8d
         orlglnrrlly en IMe:-mbor b, 192#, and tha Judgwnt rendered
         ;8.& daadAu&a8t SI5,1944.. Them are ten ditierent 18in-
                        Whether ot not theacl plaintlrfs am stl f1 llr-
         in& is not ;hown. metlmr @r not they or any or th8m have
         horeiorors a8nignd 8aaoh udgant 18 not 8hown. The lap86 6s
i:l;~-:,,,:~,,iv?i,;i.,ir.a.;,,
          &~u:.i*~~~~~~~<~~@!~     iI~,*,&@@p~*~i~)3sh..:b,h*
                                                           .,.*.",**Q*",p@o
                                                                          'i'.                       2
          olte8 thrt'depo8l0lonr rim raad and oral testlmonf heard baa
          boon wmmal&
                   In riow OS all the iact 8urounQing thlr sltuatlon,
         it i8'mr  ~pif1185, a ndwe 80 ldvtso, that you should sot pay
         the Judgm8nt to the 8ttoreeya for the plaintirfs. Thrlr luthsr-
         ity to make 8uoh eollrotlo5 may la Saot exid)t, but the matter
         hnet   made to appear wiiah ruSSloimnt olesrity an to authorisa
         you toe make papont.
                   FO 8qa8t   that you iakr pa&mat                         of    t&o /uthpoat by
         rsgular tremmmsr*~ warranta mdrflY;ah&                                 ;pb&rFz;r&-
         plaintfflluin tim 8mou5t8, reqm8
         mlt the86 lrarrrnts to the Clerk OS the &nt~  C&t   oi El Pa80
         County at BJ Pa&b, andorelng upon oaoh ouoh warrant the Judg-
         ment in payment for rhiah it 18 lmuod.
                                                                           very truly your8

         APPROVFiD   DIE 18, X014                                  ATTORNES omw           OF TNxA3
         /a/ Carl,* C. h8hl.v
         FlR8T A33~3TMT  ATTORIHT             OXlti=A&             m
         m-gpiw

         AlTRcXND OPINIOll        COMMI~B          BY /$/     0.   P;.   B., CHAIRMAlI